Case 2:19-cv-04216-JMG Document17 Filed 07/28/20 Page 1 of 1
Samuel A. Anyan, Jr., Esquire (Atty ID#: 202503)

2000 Market Street, Suite 2750
Philadelphia, PA 19103
(215) 569-0900

Brianna Jones
Vv.

United States District Court
In the Eastern District of Pennsylvania

Case No.:2:19-cv-4216-GJP

Montgomery County Youth Center, et al

 

Commonwealth of Pennsylvania
County of Philadelphia ss

AFFIDAVIT OF PERSONAL SERVICE

I, George Phillips, being duly sworn according to the law upon my oath, depose and say, that I am not a party to this action,
am over 18 years of age, and have no direct personal interest in this litigation.

PARTY SERVED:
DOCUMENTS SERVED:
DATE & TIME OF SERVICE:
PHYSICAL DESCRIPTION:

SERVED ADDRESS:

Joel Springer
First Amended Civil Action Complaint
12/21/2019 12:52 PM

Age: 29 Weight: 215 Hair: Black
Sex: Male Height: 5'8" Race: Black
8430 Pickering Ave

Philadelphia, PA 19150

By delivering a true copy to Joel Springer and informing him/her of the contents.

IT hereby affirm that the information contained in the Affidavit of Service is true and correct. This affirmation is made subject to
the penalties of 18 PA C.S. 4904 relating to unsworn falsification to authorities.

f)

Subscri éd and sworn before me;

Public, (this 23rd “ay, of, Decemiber

;

f AA

i

Falls Twp., Bucks County

My Commission expires on: 12/12/2021

Order #P 174532

  

at i os “ewe
Regina A. Richman, Notary Public

OS

  

 

a Notary George Ko
12018 Dennis Richman's Services for the Professional, Inc

1500 John F. Kennedy Blvd. Suite #1315,
Philadelphia, PA 19102
(215) 977-9393

GPS: 40.082092; -75.173436

 
